Citation Nr: 0311417	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a left knee injury.

Entitlement to service connection for a right knee injury as 
secondary to service-connected residuals of a left knee 
injury.

Entitlement to service connection for a low back injury as 
secondary to service-connected residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Navy from September 1986 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2000 and 
October 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The rating 
decision of January 2000 denied direct service connection for 
a right knee disability, and left knee disability, and a low 
back disability.  The rating decision of October 2001 denied 
service connection for a right knee disability, and denied 
service connection for a left knee disability and for a low 
back disability as secondary to a left knee disability.  

This case was previously before the Board in April 2002, at 
which time the Board undertook additional development of the 
issues on appeal.  Before the Board completed the indicated 
development, a Federal Circuit Court decision in Disabled 
American Veterans  v. Secretary of Veteran Affairs, Nos. 02-
7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003) invalidated, 
in part, the Board's development authority.


REMAND

The case is Remanded to the RO for additional development of 
the evidence, to include seeking alternate sources of the 
claimant's service medical records, and for RO review of the 
entire medical record and readjudication of the issues on 
appeal.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is Remanded to the RO for the following actions:

1.  The RO should request copies of any 
medical records or other documentary 
evidence pertaining to the claimant's 
Medical Board Proceedings conducted at 
the United States Naval Hospital, 
Portsmouth, Virginia, on May 23, 1988, 
and on April 14, 1989, as well as 
treatment records and hospital summaries 
from that facility in connection with an 
anterior cruciate ligament reconstruction 
on February 9, 1989.  Copies of records 
from that facility already in the claims 
folder should be provided to assist in 
locating such records.

2.  The claimant should be asked to 
provide the exact date and location of 
the place that he attempted to enlist in 
the Coast Guard and underwent a medical 
examination.  With that information, the 
RO should request documentation of that 
examination from the United States Coast 
Guard and all potential sources.  

3.  With any necessary authorization from 
the claimant, the RO should obtain copies 
of all treatment records of the claimant 
at St. Luke's East Hospital following a 
back injury in 1994 or 1995 and in 1998, 
as well as all clinical records from Dr. 
Schreyer, Dr. Skidmore, and Dr. Simon 
concerning treatment of the claimant on 
these occasions.  

4.  Upon completion of the above 
requested development, the RO should 
review the entire record 
and readjudicate each of the issues on 
appeal in light of the additional 
evidence submitted.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



